PER CURIAM.
We affirm the order granting defendant’s motion to dismiss the purchase of cocaine charge. Kelly v. State, 593 So.2d 1060 (Fla. 4th DCA), rev. denied, 599 So.2d 1280 (Fla.1992). We certify the following question to be of great public importance:
DOES A POLICE AGENCY’S CONVERSION OF POWDER COCAINE INTO “CRACK” OR ROCK COCAINE FOR SUBSEQUENT USE IN A REVERSE STING SALE CONSTITUTE ILLEGAL MANUFACTURE OF THE DRUG UNDER CHAPTER 893, FLORIDA STATUTES (1989), AND IF SO, DOES THIS AMOUNT TO A DEPRIVATION OF DUE PROCESS AS WOULD SHIELD FROM PROSECUTION A DEFENDANT ACCUSED OF PURCHASING THIS CRACK COCAINE?
DELL, FARMER and KLEIN, JJ., concur.